Exhibit 10.1

SUPERVALU INC.

2007 STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).

The Company has established the 2007 Stock Plan (the “Plan”), under which key
employees of the Company may be granted Awards of Restricted Stock of the
Company. Recipient has been selected by the Company to receive an Award of
Restricted Stock subject to the provisions of this agreement. Capitalized terms
that are used in this agreement, that are not defined, shall have the meanings
ascribed to them in the Plan.

In consideration of the foregoing, the Company and Recipient hereby agree as
follows:

1. Grant. The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of Restricted Stock for the number of Shares
indicated below, effective as of the Grant Date.

2. Acceptance of Award of Restricted Stock and Restricted Stock Award Terms and
Conditions. The Award of Restricted Stock is subject to and governed by the
Restricted Stock Award Terms and Conditions (“Terms and Conditions”) attached
hereto, which are incorporated herein and made a part hereof, and the terms and
provisions of the Plan. To accept the Award of Restricted Stock, Recipient must
sign and return a copy of this agreement to the Company or this agreement must
be delivered and accepted through an electronic medium in accordance with
procedures established by the Company within ninety (90) days after the Grant
Date. By so doing, Recipient acknowledges receipt of the accompanying Terms and
Conditions and the Plan, and represents that Recipient has read and understands
the same and agrees to be bound by the accompanying Terms and Conditions and the
terms and provisions of the Plan. In the event that any provision of this
agreement or the accompanying Terms and Conditions is inconsistent with the
terms and provisions of the Plan, the terms and provisions of the Plan shall
govern. Any question of administration or interpretation arising under this
agreement or the accompanying Terms and Conditions shall be determined by the
Committee administering the Plan, and such determination shall be final,
conclusive and binding upon all parties in interest.

3. Vesting. The Restricted Stock Award shall vest as indicated below.

 

Grant Date    Number of Shares    Expiration Date of Restricted Period      
[________] [vesting ____]

 

SUPERVALU INC.     RECIPIENT: By:              

Burt M. Fealing

Vice President, Corporate Secretary
and Chief Securities Counsel

     

Name

Address

City, State, Zip



--------------------------------------------------------------------------------

SUPERVALU INC.

2007 STOCK PLAN

RESTRICTED STOCK AWARD TERMS AND CONDITIONS

These Restricted Stock Award Terms and Conditions (“Terms and Conditions”) apply
to the Award of Restricted Stock granted under the 2007 Stock Plan (the “Plan”),
pursuant to the Restricted Stock Award Agreement to which this document is
attached. Capitalized terms that are used in this document, but are not defined,
shall have the meanings ascribed to them in the Plan or the accompanying
Restricted Stock Award Agreement.

1. Award of Restricted Stock. SUPERVALU INC. (the “Company”) hereby grants to
you an Award of Restricted Stock for the number of Shares set forth in the
attached Agreement. The Award is effective as of the Grant Date.

2. Rights with Respect to the Shares. With respect to the Shares, you shall be
entitled to exercise the rights of a stockholder of Common Stock of the Company,
including the right to vote the Shares and the right to receive cash dividends
thereon as provided in Section 8 hereof, unless and until the Shares are
forfeited pursuant to Section 4 hereof. Your rights with respect to the Shares
shall remain forfeitable at all times prior to the date or dates on which such
rights become vested, and the restrictions with respect to the Shares lapse, in
accordance with Section 3 or Section 4 hereof.

3. Vesting; Change of Control.

 

  a) Subject to the Terms and Conditions, the Shares shall vest in full and the
restrictions on the Shares shall lapse on the date or dates and in the amount or
amounts set forth in the attached Agreement if you remain continuously employed
by the Company or any of its Affiliates until the respective vesting dates.

 

  b) Notwithstanding subsection (a) of this Section 3, but subject to the other
Terms and Conditions, upon the occurrence of a Change of Control (as defined
below), you shall become immediately and unconditionally vested in all the
Shares and the restrictions with respect to all the Shares shall lapse if you
have been continuously employed by the Company or any of its Affiliates until
the date of such Change of Control. For purposes of hereof, the term “Change of
Control” means any of the following events:

 

  i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of Common Stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (i), the following share acquisitions shall not
constitute a Change of Control: (I) any acquisition directly from the Company or
(II) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or

 

  ii)

The consummation of any merger or other business combination of the Company, the
sale or lease of all or substantially all the Company’s assets or any
combination of the foregoing transactions (each a “Transaction”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least sixty percent (60%) of the voting power, directly
or indirectly, of (A) the surviving corporation in any such merger or other
business combination, (B) the purchaser or lessee of the Company’s assets, or



--------------------------------------------------------------------------------

 

(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions; or

 

  iii) Within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest); or

 

  iv) Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

4. Forfeiture; Early Vesting in Event of Death, Disability or Retirement. If you
cease to be an employee of the Company or any of its Affiliates prior to the
vesting of the Shares pursuant to Section 3 hereof for any reason other than
your death, your Disability (as defined below) or your Retirement (as defined
below, then your rights to all of the unvested Shares shall be immediately and
irrevocably forfeited, including the right to vote such Shares and the right to
receive cash dividends on such Shares, unless otherwise determined by the
Committee administering the Plan. On the date of your death, the date on which
your Disability commences or the date you terminate employment by reason of
Retirement, you or your estate shall become immediately and unconditionally
vested in all of the Shares for which vesting has not occurred and the
restrictions with respect to all such unvested Shares shall lapse; provided,
however, that the vesting upon Retirement of all unvested Shares shall require
the approval of the Committee administering the Plan. No transfer by will or the
applicable laws of descent and distribution of any Shares which vest by reason
of your death shall be effective to bind the Company unless the Committee
administering the Plan shall have been furnished with written notice of such
transfer and a copy of the will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.

For purposes of this Section 4, “Disability” is defined as eligibility for
long-term disability payments under the applicable Long-Term Disability Plan of
the Company and “Retirement” is defined as severance of employment after age 55,
with ten (10) or more years of service with the Company or an Affiliate thereof.

5. Restrictions on Transfer. Except as may otherwise be determined by the
Committee, until the Shares vest pursuant to Section 3 or Section 4 hereof, none
of the Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered by you, and no attempt to transfer the
Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Shares.

6. Issuance and Custody of Agreement.

 

  a) The Company shall, at its option, cause the Shares to be issued in book
entry registration, in your name, or in the form of a certificate registered in
your name, which certificate shall be held by the Company. The Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares.

 

  b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power relating to the Shares as a condition to the
receipt of this Award of Restricted Stock.

 

2



--------------------------------------------------------------------------------

  c) After Shares vest pursuant to Section 3 or Section 4 hereof, and following
payment of the applicable withholding taxes pursuant to Section 7 hereof, the
Company shall promptly cause such vested Shares (less any Shares withheld to pay
taxes), free of the restrictions and/or legend described in Section 6(a) hereof,
to be delivered, either by book-entry registration or in the form of a
certificate or certificates, registered in your name or in the names of your
legal representatives, beneficiaries or heirs, as the case may be.

Only whole Shares shall be issued to you pursuant to a certificate. The value of
any fractional Share shall be paid in cash at the time a certificate evidencing
such fractional Share would otherwise have been delivered to you hereunder and
shall be based on the Fair Market Value of the Common Stock of the Company.

7. Taxes.

 

  a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Shares, payment of
dividends on the Shares, the vesting of the Shares and any other matters related
to the Terms and Conditions and the attached Agreement. In order to comply with
all applicable federal or state income, social security, payroll, withholding or
other tax laws or regulations, the Company may take such action, and may require
you to take such action, as it deems appropriate to ensure that all applicable
federal or state income, social security, payroll, withholding or other taxes,
which are your sole and absolute responsibility, are withheld or collected from
you.

 

  b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
federal or state income tax withholding obligations arising from the receipt of,
or the lapse of restrictions relating to, the Shares by (i) having the Company
withhold a portion of the Shares otherwise to be delivered by you upon such
vesting having a Fair Market Value equal to the amount of federal and state
income taxes required to be withheld on such vesting, or (ii) delivering to the
Company shares of Common Stock of the Company, other than the Shares issuable
upon such vesting, having a Fair Market Value equal to such taxes. You may elect
to satisfy any federal and state income tax withholding obligations arising
prior to the vesting of any Shares pursuant to Section 3 or Section 4 hereof by
delivering to the Company shares of Common Stock of the Company other than the
Shares issuable upon such vesting having a Fair Market Value equal to such
taxes.

8. Distributions and Adjustments.

 

  a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company through any recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event that
affects the Shares covered by this Award of Restricted Stock, you shall then
receive upon such vesting the number and type of securities or other
consideration which you would have received if such Shares had vested prior to
the event changing the number or character of the outstanding Common Stock.

 

  b) Any additional shares of Common Stock of the Company, any other securities
of the Company and any other property (except for cash dividends or other cash
distributions) distributed with respect to the Shares prior to the date the
Shares vest shall be subject to the same restrictions, terms and conditions as
the Shares and shall be promptly deposited with the Secretary or the custodian
designated by the Secretary to be held in custody in accordance with
Section 6(a) hereof. Any cash dividends or other cash distributions payable with
respect to the Shares shall be distributed to you at the same time cash
dividends or other cash distributions are distributed to stockholders of the
Company generally.

 

3



--------------------------------------------------------------------------------

9. Covenants. In consideration of benefits described elsewhere in the Terms and
Conditions and the attached Agreement, and in recognition of the fact that, as a
result of your employment with the Company or any of its Affiliates, you have
had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors, or other persons and entities with whom the Company or
any of its Affiliates does business (“Confidential Information”), which the
Company or its Affiliates have expended time, resources, and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as a material
condition to your receipt of benefits described elsewhere in the Terms and
Conditions and the attached Agreement, as follows:

 

  a) Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one or more of its Affiliates. In recognition of the foregoing, you
will not at any time during employment or following termination of employment
for any reason, disclose, use or otherwise make available to any third party,
any Confidential Information relating to the Company’s or any Affiliate’s
business, products, services, customers, vendors, or suppliers; trade secrets,
data, specifications, developments, inventions, and research activity; marketing
and sales strategies, information, and techniques; long and short term plans;
existing and prospective client, vendor, supplier, and employee lists, contacts,
and information; financial, personnel, and information system information and
applications; and any other information concerning the business of the Company
or its Affiliates which is not disclosed to the general public or known in the
industry, except for disclosure necessary in the course of your duties or with
the express written consent of the Company. All Confidential Information,
including all copies, notes regarding, and replications of such Confidential
Information will remain the sole property of the Company or its Affiliates, as
applicable, and must be returned to the Company or such Affiliates immediately
upon termination of your employment.

 

  b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software, and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  c)

Non-Solicitation of Existing or Prospective Customers, Vendors, and Suppliers.
You specifically acknowledge that the Confidential Information described in
Section 9(a) includes confidential data pertaining to existing and prospective
customers, vendors, and suppliers of the Company or its Affiliates; that such
data is a valuable and unique asset of the business of the Company or its
Affiliates; and that the success or failure of the their businesses depends upon
the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
your employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, you agree that
you will not, except on behalf of the Company or its Affiliates, or with the
Company’s express written consent,

 

4



--------------------------------------------------------------------------------

 

solicit, approach, contact or attempt to solicit, approach, or contact, either
directly or indirectly, on your own behalf or on behalf of any other person or
entity, any existing or prospective customers, vendors, or suppliers of the
Company or its Affiliates with whom you had contact or about whom you gained
Confidential Information during your employment with the Company or its
Affiliates for the purpose of obtaining business or engaging in any commercial
relationship that would be competitive with the “Business of the Company” (as
defined below in Section 9(e)(i)) or cause such customer, supplier, or vendor to
materially change or terminate its business or commercial relationship with the
Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 9(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical, or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner, or in any other
capacity, a business competitive with the Business of the Company. This
Section 9(e) shall not apply in the event of a Change in Control as described in
Section 3 above.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly-traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g)

Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 9 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective, or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are

 

5



--------------------------------------------------------------------------------

 

awarded to Company or any of its Affiliates for any breach by you of this
Section 9, you further agree that the Company or such Affiliate shall be
entitled to recover its costs and attorneys’ fees necessary to obtain such
recovery. In addition, you agree that upon your breach of any covenant in this
Section 9, this Award of Restricted Stock shall be immediately and irrevocably
forfeited.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term, or provision of the Terms and
Conditions and the attached Agreement should be held to be unenforceable,
invalid, or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid, or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of the Terms and
Conditions and the attached Agreement shall not be affected or impaired in any
way.

10. Arbitration. You and the Company agree that any controversy, claim, or
dispute arising out of or relating to the Terms and Conditions and the attached
Agreement, or arising out of or relating to your employment relationship with
the Company or any of its Affiliates, or the termination of such relationship,
shall be resolved by binding arbitration before a neutral arbitrator under rules
set forth in the Federal Arbitration Act, except for claims by the Company
relating to your breach of any of the covenants set forth in Section 9 above. By
way of example only, claims subject to the agreement to arbitrate include claims
litigated under federal, state and local statutory or common law, such as the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, including the Civil Rights Act of 1994, the Americans with
Disabilities Act, the law of contract and the law of tort. You and the Company
agree that such claims may be brought in an appropriate administrative forum,
but at the point at which you or the Company seek a judicial forum to resolve
the matter, the agreement for binding arbitration becomes effective, and you and
the Company hereby knowingly and voluntarily waive any right to have any such
dispute tried and adjudicated by a judge or jury. The foregoing not to the
contrary, the Company may seek to enforce the covenants set forth in Section 9
above, in any court of competent jurisdiction. The agreement to arbitrate shall
continue in full force and effect despite the forfeiture of this Award of
Restricted Stock or the termination of your employment relationship with the
Company or any of its Affiliates. You and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you,
the Company or any of its Affiliates had the matter been heard in court. All
expenses of the arbitration, including the required travel and other expenses of
the arbitrator and any witnesses, and the costs relating to any proof produced
at the direction of the arbitrator, shall be borne equally by you and the
Company unless otherwise mutually agreed or unless the arbitrator directs
otherwise in the award. The arbitrator’s compensation shall be borne equally by
you and the Company unless otherwise mutually agreed or unless the law provides
otherwise.

11. Severability. In the event that any portion of the Terms and Conditions and
the attached Agreement shall be held to be invalid, the same shall not affect in
any respect whatsoever the validity and enforceability of the remainder of the
Terms and Conditions and the attached Agreement.

12. No Right to Employment. Nothing in the Terms and Conditions, the attached
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company. In addition, the Company may at any time dismiss
you from employment, free from any liability or any claim under the Terms and
Conditions and the attached Agreement, unless otherwise expressly provided in
the Terms and Conditions and the attached Agreement.

13. No Rights of Stockholders. You shall have none of the rights and privileges
of a stockholder of the Company with respect to the Shares until such shares
have vested pursuant to Section 3 or Section 4 hereof, except the right to
receive all cash dividends or other cash distributions and the right to vote.

14. Compensation. Any compensation realized from the receipt or payment of (or
the lapse of restrictions relating to) this Award of Restricted Stock shall
constitute a special long-term incentive payment to you and shall not be taken
into account as compensation in determining the amount of any benefit under any
retirement or other employee benefit plan of the Company or any of its
Affiliates.

 

6



--------------------------------------------------------------------------------

15. Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

16. Headings. Headings are given to the sections and subsections of the Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Terms and Conditions and the attached
Agreement or any provision hereof.

17. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of the Terms and Conditions and the attached Agreement.

18. Notices. You should send all written notices regarding this Award of
Restricted Stock or the Plan to the Company at the following address:

SUPERVALU INC.

P.O. Box 990

Minneapolis, MN 55440

Attn.: Corporate Secretary.

 

7